Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Goldberg, J.), rendered December 12, 1997, as amended by a judgment of the same court, rendered April 8, 1998, convicting him of sexual abuse in the first degree and endangering the welfare of a minor, upon a jury verdict, and *568imposing sentence. The appeal brings up for review the denial, after a hearing (Rooney, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment, as amended, is affirmed.
The hearing court properly denied suppression of certain identification testimony, since the People met their burden of establishing the reasonableness of the police conduct and the lack of suggestiveness in the pretrial identification procedures (see, People v Chipp, 75 NY2d 327; cf., People v Ortiz, 90 NY2d 533).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.